                  Case 16-51282-gwz              Doc 1167         Entered 02/27/19 10:17:28                Page 1 of 2


                                           UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF NEVADA

In re: New Cal Neva Lodge, LLC
                    . 16-51282-GWZ



                                                            Debtor (s)        For the quarter ending: March 31, 2019

    The revested debtor hereby submits the following post-confirmation report for this
calendar quarter:

                                                                                                                10 16 2017
1.       Date of entry of order confirming plan:

2.       Cash balance at beginning of quarter:                                                                  $    12 , 13
         Total receipts during quarter:                                                                         $  3 ,9 9 12
         Total disbursements during quarter:                                                                    $ 1 1, 2
         Cash balance at end of quarter:                                                                        $       0 00

3.       Payments made pursuant to the Plan this quarter:                                                       $   129, 3      0

                                                                                                               $3 ,887,035.25
         Total payments to be made pursuant to the Plan:
         Cumulative paid to date:                                                                               $3 ,887,035.25
         Balance remaining to be made under the Plan:                                                                        0.00



         As of the end of this reporting period                                                      Yes                         No

4.       Are all payments required by the confirmed plan current
         at this time? [If not, attach explanatory statement
         identifying payments not made (by creditor, amount
         and date due), reason for non-payment, and an
         estimated date as to when payments will be brought
                                                                                                       x
         current.]

5.       Do you currently anticipate a circumstance/event
         which will cause an interruption or cessation of
         payments or other performance under the Plan?
         (If yes, attach an explanatory statement.)                                                                                  x


6.       Have quarterly fees due to the United States
         Trustee to the date of this report been paid
                                                                                                       x
         pursuant to 28 U.S.C. § 1930(a)(6) and the Plan?


     1
              First report shall be filed for the portion of the calendar quarter from date of confirmation to the end of quarter,
         and subsequent reports shall be filed at the expiration of each calendar quarter thereafter until dismissal,
         conversion or entry of a final decree closing the case. Reports shall be filed with the court and served on the
         UST not later than twenty (20) days after expiration of the reported period.
           Case 16-51282-gwz        Doc 1167      Entered 02/27/19 10:17:28             Page 2 of 2




                                                                                   Yes                No
    Have all motions, contested matters, and adversary
    proceedings been resolved? (If no, for each such
    pending motion, contested matter or adversary
    proceeding, identify the parties and nature of the
    dispute and state the anticipated resolution.)                                                    x

    Has the order confirming the Plan become
    nonappealable?                                                                 x

9   Have deposits, if any, required by the Plan been
    distributed pursuant to the Plan? (If no, please
    explain.)                                                                       x

10 Has any property proposed by the Plan to be transferred
   been transferred pursuant to the Plan?                                           x


11 Does any property remain to be transferred pursuant
   to the Plan? (If yes, identify each such property and
   the anticipated date of transfer pursuant to the                                                   x
   Plan.)

12 Has the revested debtor(s) or the successor of the
   debtor(s) assumed the business or management
   of the property dealt with by the Plan?                                          x

13 Anticipated date of motion for final decree:               a    cr          r          1 3 19

    I declare under penalty of perjury that the statements set forth above are true and accurate.

                    02 26 19
                          Dated:                           Responsible Individual (signature)
                                                           A anda De       ,             ee
                                                           Print Name




                                                           Current Address:
                                                                  Province Inc.
                                                                  17000 Ventura Blvd. Ste 300
                                                                  Encino, CA 91316




                                                           Telephone Number:
